J-A12009-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                      Appellee

                 v.

ERIC KRASSNOSKY,

                      Appellant                No. 2873 EDA 2015


     Appeal from the Judgment of Sentence Entered August 20, 2015
            In the Court of Common Pleas of Delaware County
          Criminal Division at No(s): CP-23-CR-0005332-2006


COMMONWEALTH OF PENNSYLVANIA,              IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                      Appellee

                 v.

ERIC KRASSNOSKY,

                      Appellant                No. 2874 EDA 2015


     Appeal from the Judgment of Sentence Entered August 20, 2015
            In the Court of Common Pleas of Delaware County
          Criminal Division at No(s): CP-23-CR-0007673-2012


COMMONWEALTH OF PENNSYLVANIA,              IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                      Appellee

                 v.

ERIC KRASSNOSKY,

                      Appellant                No. 2875 EDA 2015


     Appeal from the Judgment of Sentence Entered August 20, 2015
J-A12009-16


               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0007676-2012


COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ERIC KRASSNOSKY,

                            Appellant                 No. 2876 EDA 2015


        Appeal from the Judgment of Sentence Entered August 20, 2015
               In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0007680-2012


COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ERIC KRASSNOSKY,

                            Appellant                 No. 2878 EDA 2015


        Appeal from the Judgment of Sentence Entered August 20, 2015
               In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0005312-2006


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                           FILED JULY 14, 2016




____________________________________________


*
    Former Justice specially assigned to the Superior Court.



                                           -2-
J-A12009-16



        Appellant, Eric Krassnosky, appeals from the judgments of sentence

imposed in five separate cases, after his terms of probation in each case

were revoked based on his pleading guilty to burglary in a new prosecution. 1

On appeal, Appellant contends that the court erred in deeming him ineligible

to participate in the Recidivism Risk Reduction Incentive (RRRI) Act, 61

Pa.C.S.A. §§ 4501-4512. We affirm.

        The trial court summarized the pertinent procedural history of

Appellant’s case as follows:

              On March 31, 2015, Appellant entered into a negotiated
        guilty plea in front of the Honorable James Bradley on docket
        #263-2015. Appellant pled guilty to Count 1: Burglary (F1)2;
        Count 5: Access Device Fraud (F3)3; Count 6: Conspiracy to
        [Commit] Burglary (F1)4; and Count 7: Conspiracy to [Commit]
        Access Device Fraud (F3)5. Appellant was sentenced to 18-36
        months.
          2
            18 Pa.C.S.A. § 3502(a)(2).
          3
            18 Pa.C.S.A. § 4106(a)(1)(ii)[.]
          4
            18 Pa.C.S.A. § 903[.]
          5
            18 Pa.C.S.A. § 903[.]

              The new charges resulted in a request for Gagnon II[2]
        hearings on Appellant’s five previous convictions, #5312-2006,
        5332-2006, 7673-2012, 7680-2012, and 7676-2012.           This
        [c]ourt conducted the Gagnon II hearings on August 20,
        2015[,] at which time this [c]ourt heard from counsel for the
        Commonwealth, counsel for Appellant, and from Samantha Salini
        from Delaware County Adult Probation and Parole Services.

____________________________________________


1
 This Court sua sponte consolidated Appellant’s appeals in each of his five
underlying cases by per curiam order on October 7, 2015.
2
    See Gagnon v. Scarpelli, 411 U.S. 778 (1973).



                                           -3-
J-A12009-16


              This [c]ourt followed the recommendation from Adult
       Probation and Parole. Appellant was sentenced to an additional
       15-30 months[’ incarceration] on four of the [cases]; all
       concurrent with each other but consecutive to [case] #263-
       2015. Due to Appellant’s prior conviction for Burglary graded as
       an F1, this [c]ourt determined that Appellant was not RRRI
       eligible.

            Appellant filed a timely notice of appeal and [a Pa.R.A.P.]
       1925(b) statement of [errors] complained of on appeal.

Trial Court Opinion (TCO), 11/9/15, at 1-2 (citations to the record omitted).

       Herein, Appellant presents the same issue as set forth in his Rule

1925(b) statement: “Whether the [t]rial [c]ourt erred when it pronounced

that [Appellant] was not eligible for relief under the [RRRI Act], 61 Pa.C.S.

[§] 4501, et seq. (RRRI)[?]”3

       Appellant maintains that the trial court erroneously concluded that he

was ineligible for the RRRI program because he has a “history of past or

present violent behavior” premised on a single conviction of first-degree

burglary. See Appellant’s Brief at 9 (quoting 61 Pa.C.S. § 4503(1) (defining

“Eligible Offender” as an individual who “[d]oes not demonstrate a history of

present or past violent behavior”)).           Appellant concedes that his burglary

conviction constitutes “violent behavior” under our Supreme Court’s decision

in Commonwealth v. Chester, 101 A.3d 56, 65 (Pa. 2014) (holding that “a
____________________________________________


3
  We note that Appellant did not file a post-sentence motion asserting this
claim. However, this Court has considered issues involving RRRI eligibility
as non-waivable questions of law that implicate the legality of sentence.
See, e.g., Commonwealth v. Tobin, 89 A.3d 663, 669 (Pa. Super. 2014)
(construing a court’s “failure to impose a[n] RRRI sentence” as a legality of
sentence issue) (citations omitted).



                                           -4-
J-A12009-16



conviction for first-degree burglary constitutes ‘violent behavior’ under

section 4503(1)” of the RRRI Act). He stresses, however, that the Chester

Court explicitly left open the question of whether a single, first-degree

burglary conviction amounts to a “history” of violent behavior, so as to

disqualify Appellant from RRRI eligibility under section 4503(1). See

Chester, 101 A.3d at 65 (declining to decide whether one first-degree

burglary conviction constitutes a “history” of violent behavior, as Chester

was actually convicted of three counts of first-degree burglary, which was

“more than sufficient to form a ‘history’ of ‘violent behavior’ under [s]ection

4503(1)”). Appellant then contends that such a single conviction does not

amount to a “history” under the RRRI Act, presenting several arguments in

support.

       We need not address Appellant’s specific claims, as our Court recently

decided the precise question left unanswered in Chester, and which

Appellant argues herein. In Commonwealth v. Cullen-Doyle, 133 A.3d 14

(Pa. Super. 2016), we held that “[t]he legislature’s use of general terms to

describe the disqualifying conduct set forth in § 4503(1) persuades us that a

single conviction for first-degree burglary, an admittedly violent act under

long-standing Pennsylvania law, is sufficient to establish a present history of

violent behavior.” Id. at 22.4 In light of Cullen-Doyle, we conclude that
____________________________________________


4
 We acknowledge that on June 7, 2016, our Supreme Court granted Cullen-
Doyle’s petition for allowance of appeal on the following issue:

(Footnote Continued Next Page)


                                           -5-
J-A12009-16



the trial court did not err by deeming Appellant ineligible for the RRRI

program due to his single conviction for first-degree burglary.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2016




                       _______________________
(Footnote Continued)

      (1) Whether Petitioner is eligible for the RRRI program where he
      is convicted and being sentenced for a single count of first
      degree burglary, which he admits is a crime of violence, but
      where he has no other convictions demonstrating a “history of
      present or past violent behavior,” as that term is used in the
      RRRI Act?

Commonwealth v. Cullen-Doyle, No. 63 WAL 2016 (Pa. filed June 7,
2016) (per curiam). However, until our Supreme Court issues a decision in
Cullen-Doyle, this Court’s decision remains binding precedent.




                                            -6-